DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 4-6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-6 have not been further treated on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear if the “the acrylic polyfunctional monomer” in line 2 after the word “or”  is referring to the tri-functional or higher acrylic polyfunctional monomer immediately preceding or if “the acrylic polyfunctional monomer” is a description of the acrylic monomer found in the ultraviolet coating material in claim 1.  Clarification is requested.  
If applicant intends for the second situation described above:  Claim 5 recites the limitation "the acrylic polyfunctional monomer" in line 2, immediately following the word "or".  There is insufficient antecedent basis for this limitation in the claim.  The acrylic monomer in claim 1 is not required to be a polyfunctional monomer.  Clarification is requested. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires the mixed fluid to be heated before nozzle spraying.  However, the spraying step in the method of claim 1 of the mixing fluid is not required to be sprayed from a nozzle or to be a nozzle sprayer.   There is no nozzle required in the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation

	In claims 1, 7 and 8:  The claims require the UV curable coating material containing an ultraviolet curable acrylic monomer into a mixer under the conditions of greater than or equal to 8 MPa without diluting the ultraviolet curable coating material with an organic solvent.  This is being interpreted as the UV curable coating material in the mixer is added without adding components to dilute said coating material.  The coating material, as instantly claimed, must contain an uv curable acrylic monomer and does not exclude other components, such as solvents from the open language within the claimed, i.e., material “containing”.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by 
Suzuki et al (8,864,044).
Suzuki sets forth carbon dioxide coating methods and devices thereof.  Said method includes reducing the generation of volatile organic compounds by substituting a minimal amount of carbon dioxide for all or a portion of the diluent solvent—see col. 4, lines 61-64.  Suzuki set forth said coatings can be UV-curing type paints; one-liquid type curing paints and/or two-liquid curing type paints, wherein said UV-curing type paints are described as comprising a radical polymerizable acrylic oligomer and monomer; said one-liquid type paints are described as used without diluting or is used by incorporating only a diluent, such as thinner (viscosity adjuster) and is composed of an acrylic resin without using a curing agent; and said two-liquid type paints are described as a paint this is mixed with a curing agent prior to use an composed of an acrylic urethane paint comprising an acrylic resin and a polyisocyanate curing agent—see column 6, lines 5-41.   Suzuki shows a photoinitiator can be a component in the UV curable type paints as evidenced by the UV curable paint composition found in example 5.  
Suzuki sets forth the carbon dioxide is mixed and dissolve in the paint under the conditions at a temperature of 30 to 70 deg. c and a pressure of 5 to 20 MPa—see col. 6, line 42-46.  It is taught that the paint composition is pressurized to reduce viscosity of the paint—see col. 6, lines 47-48.  Suzuki teaches the paint is normally pressurized to about 10 MPa and heated to 40 deg. C—see col. 8, lines 29-31.  Suzuki sets forth the paint/CO2 mixture is supplied and mixed in a high-pressure micro-mixer, such as a T-shaped mixer having a flow path diameter of 0.5 mm or less.  Said paint composition mix can be supplied to a spay gun, such as a high-pressure spray gun such as an airless type having a nozzle orifice installed therein—see col. 7, lines 42-51.  It is 
Per example 4, Suzuki sets forth a UV curable coating composition/paint comprising no thinner and 49 % resin component consisting of multifunctional acrylate; a thermoplastic acrylate and urethane acrylate; 47 % of a true solvent; and 4 % additives comprising a photopolymerization initiator, a UV absorber and a surface conditioner.  Said paint is pressurized in a high pressure pump (3).  Suzuki than pressurizes the carbon dioxide to super critical by heating to 40 deg. C.  Said paint and carbon dioxide are mixed in a micro mixer under 40 deg. C thermal conditions for 37 seconds prior to being sent to the spray nozzle and operated under constant pressure operation mode at 7 MPa.  Said paint way applied to plastic substrate via the spray gun nozzle having an equivalent diameter of 0.15 mm, wherein the paint flow rate was 45 g/min, the C02 flow rate was 9 g/min (20 % of the paint flow rate) giving a single phase paint/CO2 mixture; and said paint was cured by exposure to ultraviolet radiation.  Thus, it is deemed claims 1, 3, and 7-8 are found in the reference.  It is deemed the Suzuki anticipates the instant claims 1, 3 and 7-8 since Suzuki sets forth the sufficient specificity applying a UV curable coating composition (UV curable paint) by supplying an UV curable coating material containing an uv curable acrylic monomer into a mixture under pressure of at least 10 MPa at a temperature of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc